Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 1 of 9 PageID #: 1299




EXHIBIT 6
   Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 2 of 9 PageID #: 1300
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

                                                                  new normal, moving much of their professional and social
                                                                  lives from the physical world to the virtual world. Perhaps
                   2021 WL 358391
                                                                  no institution exemplifies the stark contrast between January's
    Only the Westlaw citation is currently available.
                                                                  America and April's America than our schools, colleges,
             United States District Court,
                                                                  and universities. As social distancing and other mitigation
            N.D. Georgia, Atlanta Division.
                                                                  efforts took hold, colleges and universities shut down their
   Jane DOE and Marc Schultz, individually and on                 campuses, emptying their residence halls and moving classes
    behalf of all others similarly situated, Plaintiffs,          online. One such university was the Defendant, Emory
                            v.                                    University. On or about March 11, 2020, Emory extended its
                                                                  spring break and announced a transition to remote learning
          EMORY UNIVERSITY, Defendant.
                                                                  beginning on March 23. (Am. Compl. ¶ 66.) Emory informed
      CIVIL ACTION FILE NO. 1:20-CV-2002-TWT                      its students that it intended to close its buildings on March
                         |                                        23, as well, and students who lived in residential halls were
                 Signed 01/22/2021                                expected to move out before March 22 at 5:00 p.m. (Id. ¶¶
                                                                  66–67.) As the pandemic continued to worsen throughout
Attorneys and Law Firms                                           the year, most of the university's academic and nonacademic
                                                                  offerings remained virtual through the Fall 2020 semester. (Id.
David A. Searles, Pro Hac Vice, Edward Skipton, John
                                                                  ¶ 3.) However, despite the significant change in offerings, the
Soumilas, Pro Hac Vice, James A. Francis, Pro Hac Vice,
                                                                  university's tuition charges remained the same. (Id.) It is this
Francis Mailman Soumilas, P.C., Philadelphia, PA, Edward
                                                                  discrepancy that gives rise to this suit.
A. Coleman, Pro Hac Vice, Lewis J. Saul, Pro Hac Vice,
Lewis Saul & Associates, P.C., New York, NY, Jeffrey Sand,
                                                                  Plaintiff Jane Doe, a Georgia citizen, is a full-time nursing
Weiner & Sand LLC, Atlanta, GA, Daniel J. Kurowski,
                                                                  student at Emory who enrolled in both Spring and Fall 2020
Hagens Berman Sobol Shapiro LLP, Chicago, IL, for Plaintiff
                                                                  semesters. (Id. ¶ 11.) Plaintiff Marc Schultz, a New York
Marc Schultz.
                                                                  citizen, is the father of an Emory student who was enrolled
Daniel J. Kurowski, Hagens Berman Sobol Shapiro LLP,              in both Spring and Fall 2020 semesters. (Id. ¶ 12.) Doe and
Chicago, IL, for Plaintiff Jane Doe.                              Schultz (collectively, “the Plaintiffs”) bring this suit under
                                                                  the Class Action Fairness Act,       28 U.S.C. § 1332(d)(2), on
David Lewis Balser, Elliott Alexander Foote, Timothy              behalf of themselves and others similarly situated seeking to
Lee, Jonathan R. Chally, Katherine Paige Nobles, King &           redress for their allegedly lost benefit of the bargain. (Id. ¶¶ 8–
Spalding, LLP, Atlanta, GA, for Defendant.                        9.) While Emory refunded “student accounts with a calculated
                                                                  amount of unused housing, dining, athletic fees, activity
                                                                  fees, parking fees, and other fees unrelated to academic
                 OPINION AND ORDER                                instruction,” the university did not refund tuition in the spring
                                                                  or prorate costs for lost services in the fall. (Id. ¶¶ 86–91.)
THOMAS W. THRASH, JR., United States District Judge
                                                                  In their view, “while Plaintiffs and Class Members paid for
 *1 This is a putative breach of contract class action. It is     students' in-person access to renowned faculty as essential
before the Court on the Defendant's Motion to Dismiss [Doc.       to the Emory experience, Defendant excluded students from
33]. For the reasons set forth below, the Defendant's Motion to   such access for the Spring 2020 and Fall 2020 semesters.” (Id.
Dismiss [Doc. 33] is GRANTED in part and DENIED in part.          ¶ 19.) In their Amended Complaint, the Plaintiffs bring claims
                                                                  of breach of contract, breach of implied contract, unjust
                                                                  enrichment, and money had and received. (Id. ¶¶ 106–143.)

                       I. Background

No facet of American life has remained untouched by the                                 II. Legal Standard
sudden and catastrophic arrival of the COVID-19 pandemic.
As contagion and fear swept across the country in March           A complaint should be dismissed under Rule 12(b)(6) only
2020, Americans were forced to adapt to an everchanging           where it appears that the facts alleged fail to state a “plausible”




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
   Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 3 of 9 PageID #: 1301
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

                                                                     Before addressing the merits of the parties' claims here, this
claim for relief.    Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
                                                                     Court must determine whether Plaintiff Schultz has standing
(2009);     Fed. R. Civ. P. 12(b)(6). A complaint may survive
                                                                     to bring his contract claims. See Trichell v. Midland Credit
a motion to dismiss for failure to state a claim, however, even
                                                                     Mgmt., 964 F.3d 990, 996 (11th Cir. 2020) (“[W]e must
if it is “improbable” that a plaintiff would be able to prove
                                                                     ourselves decide whether the plaintiffs in these cases have
those facts; even if the possibility of recovery is extremely
                                                                     Article III standing, and we must do so before reaching
“remote and unlikely.”     Bell Atlantic v. Twombly, 550 U.S.        the merits.” (internal citations removed)). “Under settled
544, 556 (2007). In ruling on a motion to dismiss, the court         precedent, the irreducible constitutional minimum of standing
must accept the facts pleaded in the complaint as true and           consists of three elements: the plaintiff must have suffered an
construe them in the light most favorable to the plaintiff. See      injury in fact, the defendant must have caused that injury, and
   Quality Foods de Centro America, S.A. v. Latin American           a favorable decision must be likely to redress it.” Id. (internal
Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994–95 (11th            quotation marks omitted). At the motion to dismiss stage, a
Cir. 1983); see also Sanjuan v. American Bd. of Psychiatry           plaintiff need only satisfy “the burden of alleging facts that
& Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994) (noting          plausibly establish [his] standing.” Id.
that at the pleading stage, the plaintiff “receives the benefit of
imagination”). Generally, notice pleading is all that is required    The Defendant argues that Schultz relies on his payment
                                                                     of tuition as evidencing a contract between him and the
for a valid complaint. See     Lombard's, Inc. v. Prince Mfg.,       Defendant, and that such a payment does not create the
Inc., 753 F.2d 974, 975 (11th Cir. 1985), cert. denied, 474 U.S.     necessary legal relationship. (Def.'s Br. in Supp. of Def.'s
1082 (1986). Under notice pleading, the plaintiff need only          Mot. to Dismiss, at 14.) Because this fact does not create
give the defendant fair notice of the plaintiff's claim and the      a contractual relationship, and because there are no further
grounds upon which it rests. See       Erickson v. Pardus, 551       allegations that indicate a contractual relationship between the
                                                                     parties, the Defendant claims that Schultz has not sufficiently
U.S. 89, 93 (2007) (citing      Twombly, 550 U.S. at 555).
                                                                     alleged his standing for his contract claims, Counts I and
                                                                     II. (Id. at 14–15.) In response, the Plaintiffs argue that
                                                                     Schultz has sufficiently alleged the three elements of Article
                        III. Discussion                              III standing—an injury-in-fact, causation, and redressability.
                                                                     (Pls.' Br. in Opp'n to Def.'s Mot. to Dismiss, at 9.) Further,
 *2 In its Motion to Dismiss, the Defendant raises several           the Plaintiffs argue that by evaluating whether a contractual
arguments as to why the Plaintiffs' claims fail. First, the          relationship exists, the Defendant “confuses standing with
Defendant argues that judicial intervention is unwarranted,          the merits of Plaintiffs' claims,” and that the Defendant's
both because of a long-recognized “deference to educators            arguments ignore their implied contract claims. (Id. at 10.)
and administrators” and because of “the practical difficulties
in assessing such claims.” (Def.'s Br. in Supp. of Def.'s            Schultz claims that because “he paid tuition and made other
Mot. to Dismiss, at 8, 12.) Second, the Defendant claims             payments for in-person educational services that Emory failed
that the Plaintiffs have failed to plead required elements of        to provide his child,” he has suffered an injury-in-fact. (Id.
their claims. (Id. at 16–25.) Third, the Defendant claims that       at 9.) While believing you overpaid for something is a
Plaintiff Schultz lacks standing to bring any contract claims.       disappointment, it is not necessarily an injury-in-fact. An
(Id. at 14–55.) In response, the Plaintiffs argue that their         injury-in-fact “consists of an invasion of a legally protected
claims require no assessment of the Defendant's actions or the       interest that is both concrete and particularized and actual or
quality of its education, “but rather whether it delivered on
its promise of an on-campus education.” (Pls.' Br. in Opp'n to       imminent, not conjectural or hypothetical.”          Trichell, 964
Def.'s Mot. to Dismiss, at 6.) Further, the Plaintiffs argue that    F.3d at 996 (internal quotation marks omitted). In the context
Plaintiff Schultz has standing to bring these claims and that        of a breach of contract claim, that “legally protected interest”
all of their claims are sufficiently pleaded. (Id. at 9–25.)         is the interest of parties or third-party beneficiaries created by
                                                                     the contract:

  A. Plaintiff Schultz's Standing




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
   Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 4 of 9 PageID #: 1302
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

                                                                    “plausibly establish [his] standing.”  Trichell, 964 F.3d at
                                                                    996. In Georgia, “[i]mplied contracts are not evidenced by
             Under Georgia law, generally                           explicit language and arise from nonverbal conduct of the
             speaking, one not in privity of contract
             with another lacks standing to assert                  parties.”    Davidson v. Maraj, 609 F. App'x 994, 998–99
             any claims arising from violation                      (11th Cir. 2015) (internal quotation marks omitted). Thus,
             of the contract. A third party may,                    without reaching the merits of Schultz's claims, allegations
             however, have standing to enforce a                    of making tuition payments represent a sufficient factual
             contract if it clearly appears from                    allegation of a nonverbal act that plausibly establishes his
             the contract that it was intended for                  standing for an implied contract claim.
             his benefit; the mere fact that he
             would benefit from performance of
                                                                      B. Deference to University Administrators
             the contract is insufficient. In other
                                                                    In its Motion to Dismiss, the Defendant makes a broad
             words, a third-party beneficiary may
                                                                    argument that Georgia courts have long “accord[ed]
             be created only by the express terms of
                                                                    deference to universities in their academic and instructional
             the contract.
                                                                    decision-making,” and that this Court should not intercede
                                                                    here. (Def.'s Br. in Supp. of Def.'s Mot. to Dismiss, at 8–
                                                                    11.) Such discretion is prudent where “judicial action would
*3 See       Kuchenmeister v. HealthPort Techs., LLC, 753           require continuing supervision of the official conduct of
                                                                    public officers.” Deriso v. Cooper, 246 Ga. 540, 543 (1980).
F. App'x 794, 797 (11th Cir. 2018) (quoting        Dominic v.
Eurocar Classics, 310 Ga. App. 825, 828 (2011)) (internal           For example, in        Woodruff v. Ga. State Univ., 251 Ga.
citations and quotation marks omitted). Thus, to determine          232, 233 (1983), the Georgia Supreme Court applied this
whether one has standing to enforce an express contract claim       judicial restraint to “decline to review a teacher's academic
at the motion to dismiss stage, a court must find that a            assessment of a student's work.” In describing its decision, the
plaintiff's allegations plausibly establish that he was either      court noted:
a party or a third-party beneficiary to the contract. While
the Plaintiffs believe this inquiry confuses standing for the
merits, the Court undertakes no substantive inquiry regarding                     *4 It is restraint which stems from
the existence or effect of a contract, but rather whether the                    confidence that school authorities are
pleadings merely allege one.                                                     able to discharge their academic duties
                                                                                 in fairness and with competence.
Here, Schultz has made no allegation that he is a party or third-                It is born alike of the necessity
party beneficiary to an express contract with the Defendant.                     for shielding the courts from
The Plaintiffs identify neither a contract to which Schultz is a                 an incalculable new potential for
party nor language in a contract indicating an express intent to                 lawsuits, testing every Latin grade and
make Schultz a third-party beneficiary. Instead, the Plaintiffs                  every selection for the Safety Patrol.
rely on state cases from other jurisdictions, and this showing
does not indicate Schultz has standing to bring a breach
of express contract claim under Georgia law. 1 (Pls.' Br. in        Id.; see also     Jansen v. Emory Univ., 440 F. Supp. 1060,
Opp'n to Def.'s Mot. to Dismiss, at 9–10.) Therefore, Schultz's     1063 (N.D. Ga. 1977) (“[C]ourts are not empowered to
claims under Count I are dismissed without prejudice. 2 See         review the manner of grading students and the setting of
Dimaio v. Democratic Nat'l Comm., 520 F.3d 1299, 1303               degree requirements.”). In comparing this rationale to the
(11th Cir. 2008) (noting that dismissals on standing grounds        case before the Court, it appears there are two significant
must be without prejudice).                                         distinguishing features. The first is the noncontinuous nature
                                                                    of the current dispute. Unlike academic assessment or student
The Plaintiffs next argue that Schultz's payment of tuition is      discipline, a school's response to a global pandemic is
sufficient to have standing for his breach of implied contract      —hopefully—an uncommon event. Adjudicating a dispute
claims. This Court agrees, as Schultz has alleged facts that


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
   Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 5 of 9 PageID #: 1303
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

regarding its response does not imply a “burden of continuous        *5 Under Georgia law, “[t]o constitute a valid contract, there
legal turmoil,” but rather the resolution of a once-in-several-     must be parties able to contract, a consideration moving to
generations occurrence. Id. Second, the standards that govern       the contract, the assent of the parties to the terms of the
this case are familiar to the judiciary. The Defendant attempts     contract, and a subject matter upon which the contract can
to frame this dispute as one about “the general value               operate.” O.C.G.A. § 13-3-1. The Defendant first argues that
or quality of the educational experiences [the Defendant]           “the [Amended] Complaint fails to allege Emory's assent
provides.” (Def.'s Br. in Supp. of Def.'s Mot. to Dismiss,          to be bound to the terms Plaintiffs claim to have been
at 11.) But the inquiries here are more binary than the             breached.” (Def.'s Br. in Supp. of Def.'s Mot. to Dismiss,
Defendant's framing suggests: Did a contract exist? If so,          at 16.) Further, the Defendant argues that the Plaintiff Doe
did the Defendant materially breached that contract? The            has “failed to allege [her] own assent to the statements”
Plaintiffs agree with this perspective; they argue the relevant     made by the Defendant. (Def.'s Reply Br. in Supp. of Def.'s
inquiry is “whether Emory delivered on its promised in-             Mot. to Dismiss, at 5.) In response, the Plaintiff argues she
person education.” Because judicial intervention here would         alleged a mutual agreement for in-person instruction, and
not require continuous judicial intrusion, and because a court      that this agreement arises from the Defendant's published
can properly and justly evaluate the dispute, this Court            catalog. (Pls.' Br. in Opp'n to Def.'s Mot. to Dismiss, at 16–
declines the Defendant's invitation to defer to its decision-       17.) However, like her allegations of a contract, Plaintiff Doe's
making without assessing the merits of the Plaintiffs' claims.      allegations of mutual assent present a legal conclusion and are
                                                                    not binding on this Court.
However, the Court notes that this finding “may well be a
                                                                    Mutual assent, or a meeting of the minds, “is the first
double-edged sword” for the Plaintiffs.        Rosado v. Barry
                                                                    requirement of the law relative to contracts.” Simmons
Univ. Inc., Civ. A. No. 1:20-CV-21813, 2020 WL 6438684,
                                                                    v. McBride, 228 Ga. App. 752, 753 (1997). To have an
at *4 (S.D. Fla. Oct. 30, 2020). While limiting the inquiry
                                                                    enforceable agreement, “the parties must have a distinct
to these narrow questions allows the Court to evaluate this
                                                                    intention common to both and without doubt or difference.
dispute, it also limits the scope of any relevant breach. As the
                                                                    Until all understand alike, there can be no assent ... to the
Court moves to evaluate the Plaintiffs' contract claims, it will
                                                                    same thing in the same sense, and their minds must meet as to
only evaluate the alleged breach of a promise for in-person
                                                                    all the terms.” Id. (internal quotation marks and punctuation
education, rather than whether the Defendant's pandemic
                                                                    omitted); see also O.C.G.A. § 13-3-2 (requiring mutual assent
response resulted in a poorer educational experience than the
                                                                    for a contract to become enforceable). With regards to the
Plaintiffs anticipated.
                                                                    assent requirement:

   C. Breach of Express Contract
In seeking to dismiss Plaintiff Doe's breach of express                          [Georgia] courts apply an objective
contract claims, the Defendant argues that the Plaintiff                         theory of intent whereby one party's
fails to sufficiently allege any required element of his                         intention is deemed to be that
claim. (Id. at 16–21.) In response, the Plaintiff points to                      meaning a reasonable man in the
persuasive authority to argue she has sufficiently pleaded                       position of the other contracting party
these requirements. (Pls.' Br. in Opp'n to Def.'s Mot. to                        would ascribe to the first party's
Dismiss, at 11–21.) The parties agree upon the elements of                       manifestations of assent, or that
a breach of contract claim in Georgia: “(1) a valid contract;                    meaning which the other contracting
(2) material breach of its terms; and (3) damages arising                        party knew the first party ascribed to
therefrom.” Brooks v. Branch Banking & Trust Co., 107                            his manifestations of assent. Further, ...
F. Supp. 3d 1290, 1295 (N.D. Ga. 2015). To survive the                           the circumstances surrounding the
Defendant's Motion to Dismiss, the Plaintiff must sufficiently                   making of the contract, such as
plead all three of these elements; her conclusory allegations                    correspondence and discussions, are
that the parties contracted with each other is a legal conclusion                relevant in deciding if there was a
                                                                                 mutual assent to an agreement. Where
this Court will ignore.    Iqbal, 129 S. Ct. at 1949–50.
                                                                                 such extrinsic evidence exists and is
                                                                                 disputed, the question of whether a



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
   Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 6 of 9 PageID #: 1304
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

             party has assented to the contract is                  the “Instruction Method” as “In Person.” (Am. Compl. ¶
             generally a matter for the jury.                       35.) Because this statement explicitly indicates the courses
                                                                    will be taught in-person, the Plaintiffs have sufficiently
                                                                    pleaded an offer made by the Defendant. However, though
                                                                    the Amended Complaint is replete with allegations of courses
    Turner Broad. Sys., Inc. v. McDavid, 303 Ga. App. 593,
                                                                    transitioning from in-person to virtual, there is a lack
597 (2010) (internal quotation marks omitted). Applying
                                                                    of allegations regarding the Plaintiffs' knowledge of the
this type of standard, one involving objective theories and
                                                                    Defendant's offer and their acceptance of that offer. For
reasonable people, is inapposite at this stage in the litigation.
                                                                    example, the Amended Complaint alleges that English 211W,
To survive the Defendant's Motion to Dismiss, the Plaintiffs
                                                                    a class called “Literature and the Arts” offered in the Spring
merely must plead factual allegations that could plausibly
                                                                    2020 semester, listed its “Instruction Method” as “In Person.”
indicate mutual assent to provide in-person instruction.
                                                                    (Id.) But there are no allegations that Plaintiff Doe was aware
                                                                    of the Defendant's alleged offer for in-person instruction of
The Plaintiffs point to various communications published
                                                                    any classes, that she accepted these offers, or that any class she
by the Defendant as offers to provide in-person education
                                                                    participated in held itself out as in-person before transitioning
to its students. However, many of these statements have
                                                                    to virtual learning. Without these specific allegations, Plaintiff
no such legal effect. The Amended Complaint highlights
                                                                    Doe—the one named Plaintiff with standing to bring an
passages from the Defendant's website and catalog which
                                                                    express breach of contract claim—has not sufficiently alleged
describe the campus' physical beauty, the value of the
                                                                    facts that indicate her own assent to Emory's alleged offer of
school's community and residential life, and opportunities
                                                                    in-person instruction. Without allegations of her own assent,
for student-faculty interaction. (Am. Compl. ¶¶ 27–33, 41–
                                                                    Plaintiff Doe has not sufficiently pleaded a valid express
47.) However, these promotional statements merely describe
                                                                    contract.
these features and opportunities, and there is no language
identified that indicates a promise to provide in-person
                                                                    This failure to allege how the Defendant's online transition
education. While these statements might conjure images of
                                                                    affected her education extends to another critical element
the typical academic, residential, and social opportunities
                                                                    of her breach of contract claim: breach. Without identifying
enjoyed by college students, these statements cannot be
                                                                    what courses were offered “In Person” before moving online,
deemed a legal offer. Instead, these promotional statements
                                                                    Plaintiff Doe has not sufficiently alleged the Defendant's
are essentially advertising materials, which do not constitute
                                                                    breach of the alleged contract. (Id. ¶ 35.) However, these
offers to form express contracts under longstanding Georgia
                                                                    deficiencies are factual, not legal. Because the Court believes
law. See Georgian Co. v. Bloom, 27 Ga. App. 468, 468 (1927);
                                                                    Plaintiff Doe could sufficiently plead a breach of express
see also Uhlig v. Darby Bank & Trust Co., 556 F. App'x 883,
                                                                    contract claim if she presented currently missing facts,
888 (11th Cir. 2014) (ratifying the Georgian Co. decision).
                                                                    this Court dismisses her breach of contract claim without
Additionally, the Amended Complaint alleges that students
                                                                    prejudice. (See Def.'s Reply Br. in Supp. of Def.'s Mot.
had a reasonable reliance on the “Defendant's usual and
                                                                    to Dismiss, Ex. A, at 2 (dismissing without prejudice and
customary practice of providing on-campus courses.” (Am.
                                                                    granting leave to amend under similar circumstances).) This
Compl. ¶ 109.) But the Plaintiffs' reasonable reliance on the
                                                                    Court will give Plaintiff Doe leave to amend her complaint
Defendant's usual practice is not an element of formation or
                                                                    in accordance with the discussion above, and that pleading is
breach of an express contract, and the Plaintiffs do not clarify
                                                                    due within 14 days of this Order. See Fed. R. Civ. P. 15(a)(2).
how such a showing would create an enforceable express
contract. Generally, custom can interpret, but not create, a
contract. See Newark Fire Ins. Co. v. Smith, 167 S.E. 79, 80          D. Breach of Implied Contract
(Ga. 1932) (“Where there is no contract, proof of usage will        “Under Georgia law, an implied-in-fact contract is one not
not make one.” (internal quotation marks omitted)). Thus,           one created or evidenced by distinct and explicit language,
the Defendant's usual practice and the Plaintiffs' resulting        but inferred by the law as a matter of reason and justice.”
reliance do not establish the existence of an express contract.     Irwin v. RBS Worldpay, Inc., Civ. A. No. 1:09-CV-0033, 2010
                                                                    WL 11570892, at *6 (N.D. Ga. Feb 5, 2010) (citing Classic
 *6 Out of all the statements identified by the Plaintiffs,         Restorations, Inc. v. Bean, 272 S.E. 2d 557 (Ga. Ct. App.
only one can support an allegation of the Defendant's offer         1980)). Because implied contracts “arise from the nonverbal
of an in-person education: the course webpages indicating           conduct of the parties,” the Defendant's customary practice of


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
   Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 7 of 9 PageID #: 1305
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

providing in-person instruction after the payment of tuition                   would be responsible for the cost
could plausibly give rise to an implied contract under Georgia                 thereof; and that the defendant knew
law. See J.M. Clayton Co. v. Martin, 177 Ga. App. 228,                         of the benefit being bestowed upon it
231 (1985) (noting that “a continued course of dealing                         by the plaintiff and either affirmatively
may suggest an implied contract”). Additionally, though the                    chose to accept the benefit or failed to
Defendant's promotional statements cannot represent an offer                   reject it.
to form an express contract, as noted above, these statements
can help define the scope of any implied contract. See Newark
Fire Ins. Co., 167 S.E. at 80. But no analysis of these facts      Id. (internal quotation marks and punctuation omitted).
is undertaken at the motion to dismiss stage. At this time, the    Here, the Plaintiffs have sufficiently alleged the required
Court merely finds that the Defendant's customary practice         factual elements to pursue this equitable claim. The Plaintiffs
and the Plaintiffs' payment of tuition represent sufficient        allege that they conferred a benefit upon the Defendant in
factual allegations of mutual assent to an implied contract.       exchange for in-person services and that the Defendant failed
The Plaintiffs have also sufficiently alleged a breach of          to reject that benefit. (Am. Compl. ¶¶ 128–132.) Without
that contract and damages. (Am. Compl. ¶¶ 122–23.) The             challenging the factual sufficiency of the Plaintiffs' claims,
Plaintiffs' breach of implied contract claim can proceed at this   the Defendant argues that because both sides agree that
stage.                                                             the parties' relationship is contractual by nature, any unjust
                                                                   enrichment claims are barred. (Def.'s Br. in Supp. of Def.'s
This Court will pause to note one element of Georgia law           Mot. to Dismiss, at 22.) The Defendant claims that “the
regarding implied contracts: “There cannot be an express and       substantive basis of the [Plaintiffs'] equitable claims assumes
implied contract for the same thing existing at the same time      the existence of an implied contract,” and this Court cannot
between the same parties.” Georgia Real Estate Props., Inc.        deem this issue “a mere pleading error.” (Def.'s Reply Br. in
v. Lindwall, 303 Ga. App. 12, 15 (2010) (internal quotation        Supp. of Def.'s Mot. to Dismiss, at 14–15.)
marks omitted). Because neither of the Plaintiffs have pleaded
a sufficient express contract claim, this feature of Georgia law   The Plaintiffs' claims in this suit are on a collision course,
is not an issue at this moment, and there is no apparent bar on    as Georgia courts reject unjust enrichment claims where
pleading these claims in the alternative. Cf. Davidson, 609        express or implied contracts exist. See       Davidson, 609 F.
F. App'x at 999 (allowing express and implied contract claims      App'x at 998 (“When an implied-in-fact contract exists, a
to coexist at the motion to dismiss stage when the nature of       plaintiff may recover under a theory of quantum meruit but
the contract is unclear). However, this Court will not allow       not unjust enrichment.”). The question before the Court is
any recovery for both express and implied contract claims if       whether dismissal of the Plaintiffs' unjust enrichment claim is
properly pleaded.                                                  premature at this stage:


   E. The Plaintiffs' Unjust Enrichment Claim
                                                                               Generally, the existence of an
 *7 In Georgia, unjust enrichment is not an independent tort,
                                                                               affirmative defense will not support
but rather “an equitable principle that may be applied when
                                                                               a motion to dismiss. Nevertheless, a
there is no valid written contract between the parties.” Collins
                                                                               complaint may be dismissed under
v. Athens Orthopedic Clinic, 849 S.E.2d 213, 216 (Ga. App.
2020) (internal quotation marks and punctuation omitted).                          Rule 12(b)(6) when its own
                                                                               allegations indicate the existence of
                                                                               an affirmative defense, so long as
             A claim for unjust enrichment exists                              the defense clearly appears on the
             where a plaintiff asserts that the                                face of the complaint. The claim
             defendant induced or encouraged the                               may be adequately stated, as it is
             plaintiff to provide something of value                           here, but in addition to the claim
             to the defendant; that the plaintiff                              the complaint may include matters of
             provided a benefit to the defendant                               avoidance that preclude the pleader's
             with the expectation that the defendant                           ability to recover. When this occurs,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
   Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 8 of 9 PageID #: 1306
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

                                                                   action to recover damages based on unjust enrichment.”).
                                                                   However, the Georgia Supreme Court has treated these claims
             the complaint has a built-in defense
                                                                   as distinct. See City of Atlanta v. Hotels.com, 289 Ga. 323,
             and is essentially self-defeating.
                                                                   328 (2011). Additionally, Georgia courts have historically
                                                                   allowed claims for money had and received to proceed despite
                                                                   the existence of an implied contract. See Taylor v. Powertel,
    Quiller v. Barclays Am./Credit, Inc., 727 F.2d 1067,           Inc., 250 Ga. App. 356, 359 (2001) (“An action for money
1069 (11th Cir. 1984) (internal citations omitted). Here, the      had and received sounds in assumpsit and grows out of
unjust enrichment claim is sufficiently pleaded, but so is         privity of contract, express or implied; but absent an actual
the Plaintiffs' breach of implied contract, which bars unjust      contractual relationship, the law will imply a quasi contractual
enrichment claims in Georgia. Apparently anticipating the          relationship to support the action.”); see also Fain v. Neal, 97
Defendant's argument here, the Plaintiffs note the possibility     Ga. App. 497, 499 (1958) (reversing the trial court's dismissal
of their contract claims failing, and they make this equitable     despite the existence of a contract between the parties). 3
claim assuming no contract exists. (Am. Compl. ¶ 127.) But         Because of the Georgia Supreme Court's treatment of these
the Eleventh Circuit has ruled that where a complaint “must be     claims as distinct and Georgia decisions allowing such claims
read as evincing some type of contract between” the parties,       to proceed despite enforceable contracts, this Court will treat
unjust enrichment claims are precluded. See          Davidson,     the Plaintiffs' money had and received claim as distinct
609 F. App'x at 998. As a result of this binding precedent and     from its unjust enrichment claim. The Plaintiffs have pleaded
the Plaintiffs' properly pleaded claim for breach of an implied    sufficient facts to state a claim here, and the Defendant's
contract, their claim for unjust enrichment is legally deficient   legal arguments are unavailing. Thus, the Plaintiffs' claim for
and must be dismissed with prejudice.                              money had and received can proceed at this stage. 4


   F. The Plaintiffs' Money Had And Received Claim
 *8 Under Georgia law, a claim for money had and received                                 IV. Conclusion
“contains the following elements: a person has received
                                                                   For the reasons set forth above, the Defendant's Motion to
money of the other that in equity and good conscience he
                                                                   Dismiss [Doc. 33] is GRANTED in part and DENIED in
should not be permitted to keep; demand for repayment
                                                                   part. The Defendant's Motion to Dismiss is GRANTED as to
has been made; and the demand was refused.” Wilson v.
                                                                   Count I, and this claim is dismissed without prejudice. The
Wernowksy, 355 Ga. App. 834, 843 (2020) (internal quotation
                                                                   Plaintiffs can amend their pleadings in accordance with this
marks omitted). The Plaintiffs here have sufficiently pleaded
                                                                   Order within 14 days. The Defendant's Motion to Dismiss is
these elements. The Plaintiffs allege that they gave the
                                                                   GRANTED as to Count III, and this claim is dismissed with
Defendant money, that the Defendant wrongfully retained that
                                                                   prejudice. The Defendant's Motion to Dismiss is DENIED as
money, that the Plaintiffs demanded return of the money, and
                                                                   to Counts II and IV.
that the money has not been returned. (Am. Compl. ¶¶ 139–
42.) In response, the Defendant argues that this equitable
                                                                   SO ORDERED, this 22 day of January, 2021.
claim is duplicative of the Plaintiffs' unjust enrichment claim.
(Def.'s Br. in Supp. of Def.'s Mot. to Dismiss, at 21–22.)
Georgia courts have identified claims for unjust enrichment        All Citations
claims and money had and received as one-in-the-same. See
National City Bank v. Busbin, 175 Ga. App. 103, 107 (1985)         Slip Copy, 2021 WL 358391
(“[W]e note that these are not separate causes of action. An
action for money had and received is merely one form of




                                                           Footnotes




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
    Case 2:20-cv-03843-BMC Document 37-6 Filed 08/04/21 Page 9 of 9 PageID #: 1307
Doe v. Emory University, Slip Copy (2021)
2021 WL 358391

1     The Plaintiffs, relying on a California case, argue that a non-minimal departure from a projected course of
      study would entitle the student (or his parent who paid for it) to recover the tuition paid or any part of it. (Pls.'
      Br. in Opp'n to Def.'s Mot. to Dismiss, at 10 (quoting     Zumbrun v. Univ. of S. Cal., 25 Cal. App. 3d 1, 11
      (1972)).) That is not what the case says. Instead, the decision noted that “[i]t has been held that a minimal
      departure from a projected course of study does not entitle the student (or his parent who paid for it) to recover
      the tuition paid or any part of it.”   Zumbrun, 25 Cal. App. 3d at 11. Finding that courts have ruled against
      recovery for a “minimal departure” does not mean courts have ruled for recovery in cases of a “non-minimal
      departure.” As a result, this Court finds this authority unpersuasive.
2     Schultz also argues that should he lack standing on any claim here, the Court should substitute Schultz's
      daughter in his place. (Pls.' Br. in Opp'n to Def.'s Mot. to Dismiss, at 10–11.) The case cited in support relies
      on a specific federal statute, and in the action here, the Court need not “substitute” Schultz's daughter to
      remedy his lack of standing.
3
      The Defendant cites       S.B. v. Tenet Healthcare Corp., No. 1:17-CV-0007, 2017 WL 6389675, at *7 (N.D.
      Ga. Aug. 11, 2017), aff'd, 732 F. App'x 721 (11th Cir. 2018) for the proposition that a contract bars a claim
      for money had and received. The Eleventh Circuit affirmed the court's dismissal in this case because the
      claims were untimely, and did not address the contract issue. Therefore, there is no binding Eleventh Circuit
      precedent on whether a contract bars a claim for money had and received, and as described above, Georgia
      courts have not applied such a bar. Therefore, at this stage, this Court cannot deem the Plaintiffs' claims
      here legally deficient.
4     The Defendant also makes several arguments regarding the Plaintiffs' failure to state a claim for damages
      that includes Fall 2020 tuition payments of other fees. (Def.'s Br. in Supp. of Def.'s Mot. to Dismiss, at 23–25.)
      Because these arguments concern the scope of any alleged contract and the amount of available damages,
      not the underlying sufficiency of the Plaintiffs' claims, the Court expresses no opinion on the merits of those
      arguments at this time.


End of Document                                            © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           8
